DETAILED CORRESPONDENCE
Status of Application
Claims 10, 11, 14 & 27-43 have been examined in this application. This communication is a Non-Final Rejection in response to the Request for Continued Examination (RCE) filed on June 6, 2022. Claims 1-9, 19 & 20 stand withdrawn. Claims 12, 13, 15-18 & 21-26 stand canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on June 6, 2022 has been entered.
Claim Objections
Claims 33-35 & 43 are objected to because of the following informalities: 
Claim 35 appears to further limit the degradable metal of Claim 34. As such, the dependency on Claim 30 appears to be incorrect. For purposes of examination, the Office considers Claim 35 as dependent on Claim 34. Appropriate correction is required. 
Claims 33 & 34 each recite “the second component”. To improve clarity of the claim, replacement of this limitation with -the degradable material- is required. Appropriate correction is required. Claim 35 is also objected to for being dependent on Claim 34. 
Claim 43 recites “wherein the charge carrier”. As parent Claim 10 does not necessarily require selection of the charge carrier, Claim 43 should be amended to first recite selection of the charge carrier as one of the elements prior to further limiting the feature, to improve clarity of the claim. (see relevant 35 USC 112 rejections below). Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of degrading a perforating gun with elements consisting of a cellulosic derivative, does not reasonably provide enablement for (1) “wherein the connection component is formed from the cellulosic derivative and configured to degrade in the wellbore environment and thereby to cause the separation of the at least two elements” and “degrading the connection component in the wellbore environment thereby separating the at least two elements”; and (2) degrading the perforating gun elements and connection component by dissolution or chemical conversion of the cellulosic derivative into smaller molecular components, intermediates, or end products by at least one of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following undue experimentation factors support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(B) The nature of the invention – the current invention contemplates a degradable perforating gun for downhole use.
(C) The state of the prior art – degradable perforating guns appear to be known in the art.
(D) The level of one of ordinary skill – one of ordinary skill in the art would be capable of selecting a degradable perforating gun for downhole use.
However, the following undue experimentation factors do not support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(A) The breadth of the claim – the current claims present at least two elements consisting of a cellulosic derivative and connected by a connection component formed from the cellulosic derivative, and separating the elements by degrading the connection component as instantly claimed; but it is unclear how the elements and connection component are made of the same cellulosic derivative, but the connection component degrades while the elements separate.
 Further, the current claims present degrading the perforating gun elements and connection component by dissolution or chemical conversion of the cellulosic derivative into smaller molecular components, intermediates, or end products by at least one of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation as instantly claimed, but it is unclear what smaller molecular components, intermediates, or end products are obtained by any of the processes of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation, that results in the degradation of the perforating gun. 
(E) The level of predictability in the art - the current claims present at least two elements consisting of a cellulosic derivative and connected by a connection component formed from the cellulosic derivative, and separating the elements by degrading the connection component as instantly claimed; but it is unclear how the elements and connection component are made of the same cellulosic derivative, but the connection component degrades while the elements separate.
 Further, the current claims present degrading the perforating gun elements and connection component by dissolution or chemical conversion of the cellulosic derivative into smaller molecular components, intermediates, or end products by at least one of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation as instantly claimed, but it is unclear what smaller molecular components, intermediates, or end products are obtained by any of the processes of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation, that results in the degradation of the perforating gun.
(F) The amount of direction provided by the inventor – the current claims present at least two elements consisting of a cellulosic derivative and connected by a connection component formed from the cellulosic derivative, and separating the elements by degrading the connection component as instantly claimed; but it is unclear how the elements and connection component are made of the same cellulosic derivative, but the connection component degrades while the elements separate.
 Further, the current claims present degrading the perforating gun elements and connection component by dissolution or chemical conversion of the cellulosic derivative into smaller molecular components, intermediates, or end products by at least one of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation as instantly claimed, but it is unclear what smaller molecular components, intermediates, or end products are obtained by any of the processes of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation, that results in the degradation of the perforating gun.
(G) The existence of working examples – the current claims present at least two elements consisting of a cellulosic derivative and connected by a connection component formed from the cellulosic derivative, and separating the elements by degrading the connection component as instantly claimed; but it is unclear how the elements and connection component are made of the same cellulosic derivative, but the connection component degrades while the elements separate.
 Further, the current claims present degrading the perforating gun elements and connection component by dissolution or chemical conversion of the cellulosic derivative into smaller molecular components, intermediates, or end products by at least one of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation as instantly claimed, but it is unclear what smaller molecular components, intermediates, or end products are obtained by any of the processes of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation, that results in the degradation of the perforating gun.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - the current claims present at least two elements consisting of a cellulosic derivative and connected by a connection component formed from the cellulosic derivative, and separating the elements by degrading the connection component as instantly claimed; but it is unclear how the elements and connection component are made of the same cellulosic derivative, but the connection component degrades while the elements separate.
 Further, the current claims present degrading the perforating gun elements and connection component by dissolution or chemical conversion of the cellulosic derivative into smaller molecular components, intermediates, or end products by at least one of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation as instantly claimed, but it is unclear what smaller molecular components, intermediates, or end products are obtained by any of the processes of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation, that results in the degradation of the perforating gun. As such, the quantity of experimentation is infinite.
That is, 3 of the Wands factors support enablement, while 5 factors do not support enablement. Therefore, there exists a scope of enablement deficiency for the current claims. See MPEP 2164.08.
Appropriate correction and/or clarification is required. Claims 11, 14 & 27-43 are also rejected for being dependent on Claim 10. The claims have been examined as best understood.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “wherein the connection component is formed from the cellulosic derivative and configured to degrade in the wellbore environment and thereby to cause the separation of the at least two elements” and “degrading the connection component in the wellbore environment thereby separating the at least two elements”. While the instant specification ([0032] & [0056]-[0066]) describes connection components made of certain cellulosic derivatives with adhesive properties, and degrading the connection components to break the perforating gun into smaller products, these limitations regarding a connection component formed from any and all cellulosic derivatives, specifically the same cellulosic derivative as the at least two elements, and configured/degraded to specifically separate the at least two elements selected from the group as instantly claimed are not sufficiently described in the specification as required above. Further, these limitations where the elements and connection component are of the same cellulosic derivative, but the connection component degrades while the elements separate are not sufficiently described in the specification as required above.
Further, Claim 10 recites the limitation “…wherein the degrading of the at least two elements and the connection component comprises the dissolution or chemical conversion of the cellulosic derivative into smaller molecular components, intermediates, or end products by at least one of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation”. While the instant specification ([0011]) generally discusses degradation as dissolution or chemical conversion of “materials”, the specific dissolution or chemical conversion of “the cellulosic derivative into smaller molecular components, intermediates, or end products” by at least one of the list of processes as instantly claimed is not sufficiently described in the specification as required above. 
Appropriate correction and/or clarification is required. Claims 11, 14 & 27-43 are also rejected for being dependent on Claim 10. The claims have been examined as best understood.
Claims 10, 11, 14 & 27-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “wherein the at least two elements are selected from the group consisting of a perforating gun outer body, a charge carrier, a perforating charge cover, and any combination thereof”, where the selection of “at least two elements” with no upper limit from a group with a finite number of elements is unclear. 
Further, Claim 10 recites the limitation “wherein the perforating gun further comprises a connection component connecting the at least two elements”; where it is unclear how a single connection component connects an unlimited number of elements. 
Claim 10 recites the limitations “at least two elements consisting of a cellulosic derivative”, “wherein the connection component is formed from the cellulosic derivative and configured to degrade in the wellbore environment and thereby to cause the separation of the at least two elements” and “degrading the connection component in the wellbore environment thereby separating the at least two elements”. It is unclear how the elements and connection component are of the same cellulosic derivative, but the elements separate while the connection component degrades. 
Claim 10 recites the limitation “the wellbore environment” and “the separation” in lines 7-8, which lack sufficient antecedent basis. 
Appropriate correction and/or clarification is required. Claims 11, 14 & 27-43 are also rejected for being dependent on Claim 10. The claims have been examined as best understood.
Claims 27-30, 39 & 40 each recite the limitation “wherein the at least two elements comprise…”, where it is unclear how two or more elements comprise a single component such as the perforating gun outer body, charge carrier, perforating charge cover or first component, as respectively claimed. Appropriate correction and/or clarification is required. Claims 31-35 are also rejected for being dependent on Claim 30. The claims have been examined as best understood. 
Claims 36 and 37 are unclear in combination with the limitations of parent Claim 10. Claim 36 recites “a part of the perforating gun is a degradable material”. Claim 37 further recites “wherein the degradable material is the cellulosic derivative”. It is unclear whether or not this “part” is distinct from the “at least two elements” and “connection component” of parent Claim 10? Appropriate correction and/or clarification is required. Claim 37 is also rejected for being dependent on Claim 36. The claims have been examined as best understood.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 11 & 27-43 are rejected under 35 U.S.C. 103 as being unpatentable over Fadul et al. (US 2013/0192829).
With respect to Claim 10, Fadul discloses a method comprising: providing a perforating gun (Fadul: Section [0008]), wherein the perforating gun comprises at least two elements consisting of a cellulosic derivative, wherein the at least two elements are selected from the group consisting of a perforating gun outer body, a charge carrier, a perforating charge cover, and any combination thereof (Fadul: Sections [0009] & [0037]-[0041]); wherein the perforating gun further comprises a connection component connecting the at least two elements, wherein the connection component is formed from a degradable material and configured to degrade in the wellbore environment and thereby to cause the separation of the at least two elements (Fadul: Section [0041]); introducing the perforating gun into a wellbore; performing a perforating operation using the perforating gun; degrading the connection component in the wellbore environment thereby separating the at least two elements (Fadul: Sections [0009] & [0037]-[0042]); and at least partially degrading the at least two elements in the wellbore wherein the degrading of the at least two elements and the connection component comprises the dissolution or chemical conversion of the cellulosic derivative into smaller molecular components, intermediates, or end products by at least one of solubilization, hydrolytic degradation, bacteria, enzymes, chemical reaction, electrochemical processes, thermal reactions, or reactions induced by radiation (Fadul: Sections [0009], [0037]-[0042], [0079] & [0082]-[0084]).
Fadul further teaches embodiments where the perforating gun outer structure and connectors are similarly degradable (Fadul: Section [0041]), and wherein the perforating gun outer and inner structures can be similarly degradable, and wherein the inner structures consist of a cellulosic derivative which reduces issues with clogging of equipment (Fadul: Sections [0007], [0009], [0037]-[0039] & [0042]); i.e. based on the teachings of Fadul, before the effective filing date of the claimed invention, one of ordinary skill in the art can provide an outer structure(s), an inner structure(s), and a connector(s) that are similarly degradable, with a cellulosic derivative provided as a suitable degradable material. As such, although the reference fails to explicitly disclose the method steps above in combination with the connection component formed from “the cellulosic derivative” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a connection component with a degradable material such as a cellulosic derivative in order to reduce issues with clogging of equipment and/or to yield predictable results in well treatment.
With respect to Claim 11, Fadul teaches the method as provided above with respect to Claim 10, and further discloses ““…wherein the at least two elements are not completely degraded, wherein the method further comprises removing the remaining portion of the at least two elements from the wellbore” (Fadul: Section [0042]), wherein it would appear that removal of material from the bottom of the well as disclosed would result in the removal of any collected material – such as fragments, residue etc. To the extent there if any difference between the removing as disclosed and the removing as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
With respect to Claim 27, Fadul teaches the method as provided above with respect to Claim 10, and further teaches embodiments wherein the perforating gun outer and inner structures can be similarly degradable, and wherein the inner structures consist of a cellulosic derivative which reduces issues with clogging of equipment (Fadul: Sections [0007], [0009], [0037]-[0039] & [0042]). As such, although the reference fails to explicitly disclose the method steps above in combination with the perforating gun outer body comprising the at least two elements consisting of a cellulosic derivative, in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ an outer body with a degradable material such as a cellulosic derivative in order to reduce issues with clogging of equipment and/or to yield predictable results in well treatment. 
With respect to Claim 28, Fadul teaches the method as provided above with respect to Claim 10, and further discloses “…wherein the at least two elements comprise the charge carrier” (Fadul: Sections [0037]-[0039]). 
With respect to Claim 29, Fadul teaches the method as provided above with respect to Claim 10, and further discloses “…wherein the at least two elements comprise the perforating charge cover” (Fadul: Sections [0009], [0037]-[0039], [0046]).
With respect to Claim 30, Fadul teaches the method as provided above with respect to Claim 10, and further discloses “…wherein the at least two elements comprise a first component and wherein the perforating gun comprises a second component comprising a degradable material” (Fadul: Sections [0008], [0009] & [0037]-[0042]). 
With respect to Claim 31, Fadul teaches the method as provided above with respect to Claim 30, and further discloses “…wherein the second component comprises a degradable material that is the cellulosic derivative” (Fadul: Sections [0008], [0009] & [0037]-[0039]).
With respect to Claim 32, Fadul teaches the method as provided above with respect to Claim 30, and further discloses “…wherein the second component comprises a degradable material that is not the cellulosic derivative” (Fadul: Sections [0008], [0009] & [0037]-[0039]).
With respect to Claim 33, Fadul teaches the method as provided above with respect to Claim 30, and further discloses “…wherein the second component is a degradable polymer” (Fadul: Sections [0008], [0009] & [0037]-[0039]).
With respect to Claims 34 & 35, Fadul teaches the method as provided above with respect to Claim 30, and further teaches embodiments wherein components of the gun comprise a degradable metal that degrades by galvanic corrosion to reduce issues with clogging of equipment (Fadul: Sections [0007], [0057], [0059] & [0078]). As such, although the reference fails to explicitly disclose the method steps above in combination with a second component that is a degradable metal that degrades by galvanic corrosion, in a single embodiment, as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a second component as respectively claimed in order to reduce issues with clogging of equipment and/or to yield predictable results in well treatment. (Fadul: Sections [0007], [0057], [0059] & [0078]).
With respect to Claim 36, Fadul teaches the method as provided above with respect to Claim 10, and further discloses “…wherein a part of the of the perforating gun is a degradable material” (Fadul: Sections [0007]-[0009] & [0037]-[0042]). 
With respect to Claim 37, Fadul teaches the method as provided above with respect to Claim 36, and further discloses “…wherein the degradable material is the cellulosic derivative” (Fadul: Sections [0007]-[0009] & [0037]-[0042]).
With respect to Claim 38, Fadul teaches the method as provided above with respect to Claim 10, and further discloses “…wherein the at least two elements are completely degraded” (Fadul: Sections [0007]-[0009], [0037]-[0039] & [0042]). 
With respect to Claim 39, Fadul teaches the method as provided above with respect to Claim 10, and further teaches embodiments wherein the perforating gun outer and inner structures can be similarly degradable, and wherein the inner structures consist of a cellulosic derivative which reduces issues with clogging of equipment (Fadul: Sections [0007], [0009], [0037]-[0039] & [0042]). As such, although the reference fails to explicitly disclose the method steps above in combination with the perforating gun outer body comprising the at least two elements consisting of a cellulosic derivative, in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ an outer body with a degradable material such as a cellulosic derivative in order to reduce issues with clogging of equipment and/or to yield predictable results in well treatment. 
Further, Fadul discloses “wherein the perforating gun outer body is rectangular-shaped, conical-shaped, or strip-shaped” (Fadul: Sections [0008], [0009] & [0037]-[0039]; Figures); wherein as a non-limiting example, the tubular components of Fadul are considered even/level/flat surfaces, i.e. flat strips (strip-shaped as described in the specification [0033]).
With respect to Claim 40, Fadul teaches the method as provided above with respect to Claim 10, and further discloses “…wherein the at least two elements comprise the charge carrier and the charge carrier is rectangular-shaped, conical-shaped, or strip-shaped” (Fadul: Sections [0008], [0009] & [0037]-[0039]; Figures); wherein as a non-limiting example, the tubular components of Fadul are considered even/level/flat surfaces, i.e. flat strips (strip-shaped as described in the specification [0033]).
With respect to Claim 41, Fadul teaches the method as provided above with respect to Claim 10, and further teaches embodiments “…wherein the perforating gun comprises two perforating charges” (Fadul: Section [0046]; Figure 5). As such, although the reference fails to explicitly disclose the method steps above in combination with the perforating gun comprising two perforating charges, in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ the perforating gun with a desired number of perforating charges, such as two perforating charges as instantly claimed, in order to yield predictable results in perforating wells.
With respect to Claim 42, Fadul teaches the method as provided above with respect to Claim 41. It would appear that the placement of two perforating charges in a tubular as disclosed by Fadul (Fadul: Section [0046]; Figure 5) would be symmetrical with one another as instantly claimed. To the extent Fadul fails to explicitly disclose arrangement of the perforating charges symmetrically with one another as instantly claimed, the placement of a component, such as the perforating charges above, is considered an obvious matter of design choice, to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
With respect to Claim 43, Fadul teaches the method as provided above with respect to Claim 10, and further teaches various embodiments wherein the degradation is delayed or conducted when desired, such as after an operation (Fadul: Sections [0037]-[0039], [0058], [0062], [0066], [0077], [0078] & [0083]). As such, although the reference fails to explicitly limit the degradation of the charge carrier to “within about 90 hours after placement” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to degrade the desired element, such as the charge carrier, when desired insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal degradation time to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for improved methods of perforating wells, and a finite number of identified, predictable solutions including employing tailored degradation of perforating guns and components as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Fadul, one of ordinary skill in the art could have pursued a desired degradation time, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fadul et al. (US 2013/0192829), in view of Fraser-Reid et al. (Non-Patent Literature).
With respect to Claim 14, Fadul teaches the method as provided above with respect to Claim 10. Fadul further discloses cellulosic derivatives such as described in at least [0042] & [0049] of the instant specification (Fadul: Sections [0038] & [0039]). The reference, however, fails to explicitly limit the average molecular weight of the cellulosic derivative to a range as instantly claimed. 
Fraser-Reid teaches chemistry of celluloses wherein it is taught that commercial cellulose sources of various origins are known to comprise a molecular weight as instantly claimed; and also teaches celluloses of origins as described in the instant invention, which are considered to comprise a molecular weight as instantly claimed (Fraser-Reid: Pages 1476 & 1477). Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fadul with the aforementioned teachings of Fraser-Reid to employ a known commercial cellulosic derivative with a molecular weight as instantly claimed for convenience in using a commercially available product and/or in order to yield predictable results in downhole treatment. (Fraser-Reid: Pages 1476 & 1477).
Response to Arguments
Applicants' amendments regarding the claim objections and the 35 USC § 112 rejections have been fully considered. The amendments are persuasive in-part. As such, the claim objections and the 35 USC § 112 rejections are maintained in-part (with updates to address amendments) and/or raise new objections and/or 35 USC § 112 rejections as set forth above. 
Applicants’ arguments with respect to the rejection of Claims 10, 11, 14 & 27-43 under 103 as being unpatentable over Fadul and Fraser-Reid, alone or in combination have been fully considered. Upon further consideration, the claims are rejected in view of Fadul, alone or in combination with Fraser-Redi, for reasons discussed below. 
Applicants assert that Fadul is silent on “the perforating gun further comprises a connection component connecting the at least two elements, wherein the connection component is formed from the cellulosic derivative and configured to degrade in the wellbore environment and thereby to cause the separation of the at least two elements” and there is no discussion of “degrading the connection component in the wellbore environment thereby separating the at least two elements” in the cited passages, or elsewhere.
The Examiner respectfully disagrees.
As set forth above, Fadul discloses wherein the perforating gun further comprises a connection component connecting the at least two elements, wherein the connection component is formed from a degradable material and configured to degrade in the wellbore environment and thereby to cause the separation of the at least two elements (Fadul: Section [0041]); and degrading the connection component in the wellbore environment thereby separating the at least two elements (Fadul: Sections [0009], [0037]-[0039] & [0042]).
Fadul further teaches embodiments where the perforating gun outer structure and connectors are similarly degradable (Fadul: Section [0041]), and wherein the perforating gun outer and inner structures can be similarly degradable, and wherein the inner structures consist of a cellulosic derivative which reduces issues with clogging of equipment (Fadul: Sections [0007], [0009], [0037]-[0039] & [0042]); i.e. based on the teachings of Fadul, before the effective filing date of the claimed invention, one of ordinary skill in the art can provide an outer structure(s), an inner structure(s), and a connector(s) that are similarly degradable, with a cellulosic derivative provided as a suitable degradable material. As such, although the reference fails to explicitly disclose the method steps above in combination with the connection component formed from “the cellulosic derivative” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a connection component with a degradable material such as a cellulosic derivative in order to reduce issues with clogging of equipment and/or to yield predictable results in well treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674